Title: Thomas Jefferson to John Barnes, 25 April 1813
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello Apr. 25. 13.
          I set out tomorrow for Bedford and shall be absent 3. or 4. weeks.
			 I have between 4. and 500. barrels of flour caught at Richmond by the blockade, not a barrel of it sold. my hope is that the enemy will prefer withdrawing out of the capes and cruising on the coast to
			 catch something rather than lie where they do &
			 catch nothing. the moment any movement of theirs gives a chance for our vessels to go out, I am assured a good sale may be made. I shall think it fortunate if the annual remittance to our friend Kosciuzko should give time for this sale, which in every preceding year has taken place before this month was out. however whenever a good opportunity or channel of remittance shall make it necessary
			 my part of it shall be furnished at any sacrifice. Accept the assurances of my constant friendship and respect.
          Th: Jefferson
        